68 F.3d 460
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Thomas HENDERSON, Plaintiff-Appellant,v.Franklin FREEMAN, Secretary, North Carolina Department ofCorrections, Defendant-Appellee,andHazel Keith, North Carolina Department of Corrections;Finesse Couch, Director, North Carolina Inmate GrievanceResolution Board;  Fred R. Wrangham, Superintendent, StanleyCorrectional Center;  Mr. Stevenson, Superintendent, HarnettCounty Correctional Center;  Rick Jackson, Superintendent,Brown Creek Correctional Center;  North Carolina ParoleCommission;  Jim Hunt, Governor, Defendants.
No. 95-6316.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 12, 1995.Decided:  Oct. 23, 1995.

William Thomas Henderson, Appellant Pro Se.
William McBlief, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Henderson v. Freeman, No. CA-94-294-3-MU (W.D.N.C. Jan. 25, 1995).  We deny Appellant's motion for the appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED